TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 19, 2022



                                       NO. 03-21-00320-CV


                        Levy Rentals, LLC and Brian Levy, Appellants

                                                  v.

                               TC&C Investments, LLC, Appellee




        APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on June 23, 2021. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.